Citation Nr: 1519592	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-28 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for a heart condition, including mitral valve regurgitation and atrial fibrillation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from November 1974 to November 1983.

This matter comes to the Board of Veterans' Appeals Board on appeal from an August 2009 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a March 2015 videoconference hearing.  A transcript is associated with the record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a heart condition that began in service and progressed and resulted in current atrial fibrillation.  See August 2011 Statement; August 2012 Argument; Transcript of Record p. 12 (contending that in-service diagnosis of mitral valve regurgitation was a misdiagnosis); Transcript of Record p. 4 (contending that symptoms of edema, hypoglycemia, passing out, and nausea are all related to an in-service heart condition).

The Veteran has current diagnoses of chronic atrial fibrillation and paroxysmal supraventricular tachycardia.  See January 2014 and March 2015 VA Treatment Records.  

She is competent to report that she experienced symptoms including nausea, dizziness, shortness of breath with exertion, and edema in service and that she has continued experiencing them since service.  See Transcript of Record p. 12; Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  She is also competent to report that she did not seek continuous treatment after separating from service because she was told in service that her diagnosis of mitral valve regurgitation was not serious and she either did not have insurance, could not afford the treatment, did not believe insurance would have covered treatment, or believed she could manage the symptoms herself.  See Transcript of Record p. 3-5; April 2010 Notice of Disagreement (reporting modifying her life so as to not put undue stress on the heart from 2002 on).  

Her reports are credible and entitled to probative weight.  Her August 1983 Separation Medical Examination clinically evaluated the heart as abnormal and noted a Grade I/VI mild systolic murmur without click, and she reported having had swollen joints and dizziness in her August 1983 Separation Medical History.  Further, VA treatment records reveal complaints of chest pain and nausea since at least July 1996 and a diagnosis of atypical chest pain in September 1998.

However, the record lacks sufficient evidence to decide the claim.  The Veteran was not given a VA examination for a heart condition and the Board lacks the medical expertise to determine the nature and etiology of any heart condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As the Veteran's STRs in part unavailable, VA has a heightened duty to assist the Veteran.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  In her August 1983 Separation Medical History, the Veteran reported having been treated in a hospital at Zaragoza Air Force Base in Spain and again at a VA facility in Albany, New York.  It is unclear from the record whether any attempts have been made to obtain these records.  Further, the Veteran reported during her videoconference hearing that she is receiving Social Security Disability Benefits and that after her August 1983 separation from active air service she attempted to enlist in the U.S. Navy but was disqualified for what she believes were physical reasons related to her heart.  See Transcript of Record pp. 8-9, 13.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, the Social Security Administration (SSA), Centennial Hospital, and any other treatment providers identified by the Veteran.  

Please also attempt to obtain with the Veteran's assistance where necessary:  (i) any available sick call or morning reports dated from 1979 to 1983; (ii) any hospital records from when the Veteran was stationed at Zaragoza Air Force Base in Spain; (iii) any VA treatment records from facilities in or around Albany, New York dated from 1981 to 1983; (iv) any medical records associated with the Veteran's attempted enlistment in the U.S. Navy; (v) any medical records or examinations associated with the Veteran's employment as a nurse at a VA medical facility and Centennial Medical Center; (vi) and any records of medical treatment, such as a reported misdiagnosis of Addison Disease, at health facilities at Vanderbilt University and Belmont University during the Veteran's degree programs.  

If any records are unavailable, or if additional efforts to obtain any records would be futile, please provide a formal memorandum for the record detailing the efforts made and the results.

2. Then, after any additional records are received, schedule the Veteran for an examination by appropriate examiner regarding the nature and etiology of any heart condition present at any point after the Veteran's November 2008 claim.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) and Virtual VA not already of record.  The examiners should review this Remand and the claims files.
 
The examiner MUST provide an opinion, based on the record, for each diagnosed heart condition regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any heart condition present at any point since the filing of the Veteran's November 2008 claim (i) had its onset during service, (ii) manifested to a compensable degree within one year after her August 1983 separation from service, or (iii) is otherwise etiologically related to an in-service injury, disease, or event, including the Veteran's reported in-service symptoms and findings in her August 1983 Separation Medical Examination. 

Please provide a complete rationale and medical explanation for any diagnosis or opinion.  If any medical literature is used, please provide a citation.

The examiner MUST also consider the Veteran's lay testimony regarding the onset and duration of her symptoms, including testimony during her March 2015 hearing, argument in her May 2010 Notice of Disagreement, and her reports in medical treatment records.  Please also consider the March 2015 lay statement from the Veteran's friend.  

If the examiner finds that an opinion cannot be rendered regarding without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be sent a supplemental statement of the case and given an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

